Roe, C.J. The Claimants seek compensation pursuant to an Act Concerning Damages Caused by Escaped Inmates (Ill. Rev. Stat. 1979, ch. 23, par. 4041), for losses incurred due to damage to their automobile and the theft of property contained in the vehicle. These losses were allegedly caused by the negligence of the State in failing to properly supervise two residents of the Illinois Youth Center at Pere Marquette. On June 27, 1981, two young men escaped from the center, stole the Claimants’ automobile and later abandoned it in damaged condition. Certain items of personal property contained in the vehicle when it was stolen were missing when it was found. Based on the record before us, we find that the Claimants are entitled to recover for the losses they have incurred. We find that the Claimants’ losses total $500.00, which includes $375.00 for the total loss of their automobile, $75.00 for the personal contents stolen from the vehicle, $25.00 for the costs of towing the vehicle, and $25.00 for the rental by the Claimants of a truck to return the vehicle to their home. It is hereby ordered that the Claimants be, and hereby are, awarded the sum of $500.00.